              Case 3:18-cv-01587-JD Document 105-1 Filed 07/02/19 Page 1 of 3




   JOSEPH H. HUNT
 1 Assistant Attorney General

 2 Civil Division
   AUGUST E. FLENTJE
 3 Special Counsel
   WILLIAM C. PEACHEY
 4 Director, Office of Immigration Litigation
   District Court Section
 5 WILLIAM C. SILVIS

 6 Assistant Director, Office of Immigration Litigation
   NICOLE GRANT
 7 DAVID KIM
   P. ANGEL MARTINEZ
 8 Trial Attorneys, Office of Immigration Litigation
 9
             Ben Franklin Station, P.O. Box 878
10           Washington, D.C. 20044
             Telephone: (202) 598-8085
11           Email: Angel.Martinez2@usdoj.gov
                    David. Kim4@usdoj.gov
12
     Attorneys for Federal Defendants
13
                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
15

16   PARS EQUALITY CENTER, et al.,                 )
                                                   )   CASE Nos. 18-cv-7818-JD
17           Plaintiffs,                           )              18-cv-1587-JD
                                                   )
18      v.                                         )
                                                   )   DECLARATION IN SUPPORT OF OPPOSED
19   MIKE POMPEO, et al.,                          )   MOTION TO EXTEND TIME TO FILE
                                                   )   REPLIES IN SUPPORT OF DEFENDANTS’
20           Defendants.                           )
                                                   )   MOTIONS TO DISMISS OR FOR SUMMARY
21           and                                       JUDGMENT AND [PROPOSED] ORDER
22   FARANGIS EMAMI, et al.,
23           Plaintiffs,
24      v.
25   KIRSTJEN NIELSEN, et al.,
26           Defendants.
27
     DECLARATION IN SUPPORT OF OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF
28 DEFENDANTS’ MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
             Case 3:18-cv-01587-JD Document 105-1 Filed 07/02/19 Page 2 of 3




 1 I, P. Angel Martinez, declare as follows:

 2      1. I am employed as a Trial Attorney with the Department of Justice, Civil Division, Office of

 3          Immigration Litigation.

 4      2. I make this declaration based on my own personal knowledge of the facts of this matter. If

 5          called upon to do so, I could and would testify to the following:

 6      3. I am a trial attorney assigned to this case.

 7      4. On May 28, 2019, Defendants filed a motion to extend the time to respond to the operative

 8          complaints in these cases until June 18, 2019, pending the State Department’s issuance of a report

 9          comprising highly consequential information for this case. Emami, Dkt. 89; Pars Dkt. 110. The

10          Court granted both motions, and ordered that Defendants respond to the operative complaints by

11          June 18, 2019. Emami, Dkt. 93; Pars Dkt. 113. Following the issuance of the aforementioned

12          report and seeking to prevent unnecessary delay, Defendants promptly filed motions to dismiss or

13          for summary judgment on June 13, 2019, five days before the time allowed by the Court. Emami,

14          Dkt. 98; Pars, Dkt. 120.

15      5. On June 27, 2019, Plaintiffs filed their oppositions to Defendants’ motions to dismiss or for

16          summary judgment. Emami, Dkt. 104; Pars Dkt. 125. Replies are currently due on July 5, 2019.

17      6. Since the filing of Plaintiffs’ oppositions, Defendants have been working diligently to address the

18          extensive arguments Plaintiffs raised in order to provide the Court with fulsome briefing that will

19          assist it in making determinations of the issues presented. This entails extensive collaboration

20          among several government offices. Given the Fourth of July celebration and the holiday week,

21          many interested parties and support staff are unavailable because of pre-arranged travel and

22          commitments. Therefore, despite their best efforts, Defendants cannot fully gather the necessary

23          input to support their motions, respond to Plaintiff’s arguments, and provide the Court with

24          information that will be helpful for its decisions.

25      7. A 7 day extension to file replies would allow Defendants sufficient time for the coordination and

26          fulsome briefing mentioned above.

27
     DECLARATION IN SUPPORT OF OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF
28 DEFENDANTS’ MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
             Case 3:18-cv-01587-JD Document 105-1 Filed 07/02/19 Page 3 of 3




 1      8. Accordingly, Defendants respectfully request that this Court extend the date by which Defendants

 2          may file replies in support of their motions to dismiss or for summary judgment by 7 days, or until

 3          Thursday, July 11, 2019.

 4      9. This request is made in accordance with Civil L.R. 6-3, where Defendants have shown diligence

 5          and substantial need.

 6      10. This is the first motion that Defendants have filed requesting additional time to file a reply for their

 7          motions to dismiss or summary judgment.

 8      11. No prejudice would result from this extension, as Defendants seek to maintain the currently

 9          scheduled, July 25, 2019 hearing, which would occur two weeks after the motions become fully

10          briefed, if this extension request is granted. Therefore, the requested modification would have

11          little, if any, effect on the schedules of these cases.

12      12. Counsel for Defendants has conferred with counsel for Plaintiffs in Pars and Emami, who

13          represented that Plaintiffs in both cases oppose this extension.

14      13. This request, which is in the interest of justice and will not legally prejudice any party, is made in

15          good faith and not for the purpose of delay. As mentioned above, Defendants have shown due

16          diligence in complying with deadlines (including filing their motions to dismiss or for summary

17          judgment early), and are committed to pursuing a timely resolution of these matters.

18
19 Executed on July 2, 2019, in Washington, D.C.

20
                                                                      /s/ P. Angel Martinez__________
21                                                                    P. ANGEL MARTINEZ
22

23

24

25

26

27
     DECLARATION IN SUPPORT OF OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF
28 DEFENDANTS’ MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
